Citation Nr: 1740492	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-33 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for residuals of cyst removal of the left ear.

3.  Entitlement to service connection for right ulnar neuropathy, to include as secondary to service-connected residuals, right ring finger laceration.

4.  Entitlement to an initial compensable disability rating for residuals, status post fracture of the distal phalanges of the right finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to September 1970 and from August 1972 to August 1976.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta Georgia.

In October 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

The issues of entitlement to service connection for right ulnar nerve neuropathy and entitlement to an initial compensable disability rating for residuals, status post fracture of the distal phalanx of the right finger, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  In an October 2016 videoconference hearing, the Board received notification from the Veteran that a withdrawal of the claim for entitlement to service connection for a right shoulder disorder was requested.

2.  In an October 2016 videoconference hearing, the Board received notification from the Veteran that a withdrawal of the claim for entitlement to service connection for residuals of cyst removal of the left ear was requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Appellant (or his or her authorized representative), for entitlement to service connection for a right shoulder disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. 
§ 20.204 (2016).

2.  The criteria for withdrawal of an appeal by the Appellant (or his or her authorized representative), for entitlement to service connection for residuals of cyst removal of the left ear have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204 (2016).  

In the present case, the Veteran's appeal was withdrawn during a hearing.  While withdrawal of a substantive appeal must be withdrawn "in writing," the Board notes that in Tomlin v. Brown, 5 Vet. App. 355 (1993), the U.S. Court of Appeals for Veterans Claims (Court) held that a statement on the record at a 1988 hearing, once reduced to writing, became a statement "in writing" for purposes of satisfying that element of a regulation's procedural requirement.  Id. at 357-58 (finding that the "oral statement of appellant's accredited representative ... meets the statutory definition of a written NOD (Notice of Disagreement).  It was timely, it was addressed to the AOJ, and it was presented by appellant's accredited representative.  When it was transcribed ... it met the remaining statutory requirement that it be 'in writing'").  

Although the issue in Tomlin was the validity of an Notice of Disagreement (NOD) and not the withdrawal of a substantive appeal, the Board notes that the procedural requirements set forth by the relevant regulations are substantively identical, requiring only that the intent to file an NOD or withdraw an appeal be made "in writing."  See 38 C.F.R. § 20.201 (2016) (requiring a "written communication from a claimant or his or her representative" to establish a valid NOD); 38 C.F.R. 
§ 20.204(b) (2016) (requiring that a withdrawal of a substantive appeal be done "in writing").  Common sense would dictate that statements made at a hearing indicating the Veteran's clear desire to withdraw a claim would have the same effect, once reduced to writing in the form of a transcript, as the reduction to writing of a representative's statement on the record that a claimant wished to file an NOD.  See Tomlin, 5 Vet. App. at 357-58.  

The Board concludes that the Appellant has withdrawn his claims of entitlement to service connection for a right shoulder disorder and for residuals of cyst removal of the left ear, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.




ORDER

The appeal for entitlement to service connection for a right shoulder disorder is dismissed.

The appeal for entitlement to service connection for residuals of cyst removal of the left ear is dismissed.


REMAND

Concerning the claim of entitlement to service connection for right ulnar nerve neuropathy, to include as secondary to the service-connected disability of residuals, right ring finger laceration, the Board notes that in an October 2010 VA examination report, the examiner could not opine as to whether the Veteran's diagnosed ulnar nerve neuropathy was etiologically related to active service, or secondarily related to his service-connected residuals, right ring finger laceration, without resorting to speculation.  The Board notes that in his October 2016 hearing, the Veteran testified that his ulnar nerve symptoms did not begin until after his fracture of the distal phalanx of his right ring finger.  

Concerning the claim of entitlement to an initial compensable disability rating for residuals, status post fracture of the distal phalanx of the right finger, the Board notes that the last VA examination the Veteran had to determine the current severity of this service-connected disability was in October 2010.  In his October 2016 VA hearing, the Veteran testified that his symptoms had increased in severity.

Additionally, in Correia v. McDonald, 28 Vet. App. 158 (2016), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The regulation specifically states, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59 (2016).  The Veteran was afforded a VA examination in October 2010 to evaluate his service-connected residuals, status post fracture of the distal phalanx of the right finger.  However, the examination did not include both active and passive range of motion in weight bearing and nonweight bearing.

For both of these issues, a new VA examination is necessary to determine the etiology of the Veteran's right ulnar nerve neuropathy, and to determine the current nature, extent, and severity of his service-connected residuals, status post fracture of the distal phalanx of the right finger, and in light of Correia, for complete range of motion testing.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his claimed right ulnar nerve neuropathy and service-connected residuals, status post fracture of the distal phalanx of the right finger.  As needed, signed release forms for private records should be obtained.  All requests for records and responses must be associated with the claims folder.  

If, after making reasonable efforts to obtain named records, the AOJ is unable to secure same, notify the Veteran and his representative and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claims.  Give the Veteran and his representative an opportunity to respond.

2. After completion of the above development, afford the Veteran an examination to ascertain the etiology of his right ulnar nerve neuropathy and the current nature, extent, severity, and manifestations of his residuals, status post fracture of the distal phalanx of the right finger.  The entire claims file, including relevant records and remands should be made available for review, and such review should be noted in the examination report.  All necessary studies and tests must be conducted, and all results should be associated with the claims file.  

For the right ulnar nerve neuropathy, the examiner is specifically requested to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) either directly related to active military service or is proximately due to or chronically aggravated by the Veteran's service-connected residuals, status post fracture of the distal phalanx of the right finger.  

For the residuals, status post fracture of the distal phalanx of the right finger, the joints should be tested for pain on both active and passive range of motion in weight bearing and nonweight bearing and, where applicable, compared with the range of the opposite joint.  

The examiner should comment on:

a. The range of motion of each joint of each digit of the right hand; 

b. Whether there is ankylosis and, if so, if it is favorable or unfavorable; 

c. Whether the function of the Veteran's digits interferes with the overall function of his right hand; 

d. Whether the limitation of each digit is so severe as to equate to amputation of the digit; 
e. The examiner is further requested to comment on (1) the presence or absence of flare-ups of pain; (2) weakness; (3) excessive fatigability with use; or (4) incoordination, painful motion and pain with use, and attempt to offer an opinion as to whether these factors produce any additional limitation of motion, and, if possible, express any such impairment in additional degrees of limitation of motion.

3. After completing the above actions, and any other indicated development, the claims must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


